Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 27, 2019

                                      No. 04-19-00239-CV

                                    Debora Alisa DARDEN,
                                           Appellant

                                                v.

                                    Darrell Keith DARDEN,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI17644
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on July 18, 2019. Because the brief was
not filed by the deadline, on July 24, 2019, this court ordered appellant to show cause why the
appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). On August 8,
2019, appellant responded stating appellant’s attorney was on military duty until August 2, 2019.
Appellant further requested an extension of time to file the brief to August 19, 2019. Appellant’s
motion was granted extending the deadline to August 19, 2019.

       Neither the brief nor a motion for extension of time has been filed. It is therefore
ORDERED that appellant show cause in writing within fifteen days from the date of this order
why this appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court